Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 9, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161118-9(75)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re GUARDIANSHIP OF ORTA, Minors.                                                                  Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  ______________________________________                                                               Megan K. Cavanagh,
                                                                                                                        Justices
  MARIA ORTA,
           Petitioner-Appellee,
                                                                    SC: 161118; 161119
  v                                                                 COA: 346399; 346400
                                                                    Delta PC: 15-021724-GM;
                                                                              15-021725-GM
  LISA KEENEY, Guardian,
             Respondent-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of petitioner-appellee to extend the time
  for filing her supplemental brief is DENIED as moot given that she was able to timely file
  the brief. On further order of the Chief Justice, the joint motion of the Family Law Council
  of the State Bar of Michigan and the Legal Services Association of Michigan to extend the
  time for filing a brief amicus curiae is GRANTED. The amicus brief submitted on October
  2, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 9, 2020

                                                                               Clerk